Citation Nr: 0828737	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  05-40 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

The veteran had active service from March 1994 until March 
1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The appeal initially included claims for entitlement to 
service connection for a stomach condition and a foot 
condition.  However, the veteran did not perfect her appeal 
for these claims as she limited her substantive appeal to the 
issue on the cover page.  As such, the issues of service 
connection for a stomach condition and a foot condition are 
not presently before the Board. 38 U.S.C.A. § 7105(a); 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) [pursuant to 
38 U.S.C.A. § 7105, a Notice of Disagreement initiates 
appellate review in the VA administrative adjudication 
process; and the request for appellate review is completed by 
the claimant's filing of a substantive appeal (VA Form 1-9 
Appeal) after an SOC is issued by VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleged her PTSD resulted from a sexual assault 
during her service.  Service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in- service stressor. Cohen v. Brown, 10 Vet. App. 
128 (1997). The diagnostic criteria, including those related 
to stressors, set forth in The American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) (DSM-IV) for mental disorders have 
been adopted by the VA. 38 C.F.R. § 4.125.

The law provides that for claims for service connection for 
post traumatic stress disorder based upon personal assault 
evidence other than service records may be used to 
corroborate the claimant's account of the assault. See 
38 C.F.R. § 3.304(f)(3).  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 38 C.F.R. § 3.304(f)(3).  The RO 
never informed the veteran of the possibility of 
substantiating the claim through alternative sources of 
evidence.  Thus, the veteran should be invited to submit such 
alternative sources of evidence in support of her claim. 

The record reflects the veteran has received several 
psychiatric diagnoses, including major depressive disorder, 
personality disorder, psychotic disorder and PTSD.  While the 
veteran was diagnosed with PTSD, it is unclear from the 
record whether this diagnosis was made in accordance with the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  Given 
the similar nature of mental disorders, the RO should examine 
the veteran to clarify the current diagnosis.  

Additionally, while the RO previously obtained the veteran's 
Form 2-1, the entire service personnel file, including 
performance evaluation reports and requests for transfers, is 
not associated with the claims file.  As noted above, such 
records may provide relevant evidence of behavioral changes 
during service and should be obtained.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should advise the veteran 
and her representative of alternate 
sources of evidence which would 
substantiate her claim of PTSD due to an 
in-service sexual assault.  The RO should 
refer to the types of evidence in 
38 C.F.R. § 3.304(f)(3).

2.  The RO should take appropriate steps 
to secure the claimant's entire service 
personnel records, including performance 
evaluation reports, from the Official 
Military Personnel File (OMPF) or from any 
other appropriate source.  These records 
should be associated with the claims file.

3.  The veteran should be afforded a 
comprehensive psychiatric VA examination.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly private mental health 
treatment records and express an opinion 
as to the following:

a) The examiner should clarify the 
veteran's diagnosis and specifically 
comment on whether the veteran has a 
diagnosis of PTSD consistent with the 
criteria for a diagnosis under the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-
IV).

b)  The examiner should express an 
opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that the veteran has PTSD 
that is based upon specified in-service 
stressors or is related to the 
veteran's military service.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

When the development requested has been completed, the claim 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is notified.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

